Birdsong, Judge.
David Scott appeals his conviction for the offense of robbery by purse snatching. He contends the evidence, being circumstantial, was insufficient to support the verdict beyond a reasonable doubt and to the exclusion of every other reasonable hypothesis, according to the standards of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Held:
When we review a guilty verdict on appeal, we do not weigh the evidence but construe it as the jury evidently found it, that is, in the light most favorable to the verdict. Rios v. State, 193 Ga. App. 485, 486 (388 SE2d 527). As to whether evidence raises any reasonable hypothesis other than guilt, we have no yardstick to determine what is a reasonable hypothesis except the opinion of twelve rational jurors. Townsend v. State, 127 Ga. App. 797, 799 (195 SE2d 474). The jury is the best arbiter of what is a reasonable hypothesis. Mercier v. Mercier, 46 Ga. 643. The evidence in this case shows the victim’s purse was snatched by a man who then fled as a passenger in a car with a front tag bearing the name “Scott.” The purse snatcher, Mansfield, testified he was the one who snatched the purse, after being given the idea to commit the robbery by the appellant, and that the appellant Scott drove the car. Appellant and Mansfield worked together. After the robbery, Mansfield and appellant split the money *74and spent money obtained from the purse. Appellant testified he was with Mansfield between 2:00 and 3:00 p.m. on the day of the offense and had driven Mansfield home; the purse was snatched at 3:00 p.m. This evidence alone is sufficient to enable a rational juror to find appellant’s guilt of the offense beyond a reasonable doubt and to the exclusion of every other reasonable hypothesis, consistent with the standard of Jackson v. Virginia, supra.
Decided September 25, 1990.
Andrews & Seery, S. Andrews Seery, for appellant.
H. Lamar Cole, District Attorney, J. David Miller, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke, P. J., and Cooper, J., concur.